895 F.2d 1281
133 L.R.R.M. (BNA) 2656
GOLDEN STATE TRANSIT CORP., a California corporation, dbaYellow Cab of Los Angeles, Plaintiff-Appellant,v.CITY OF LOS ANGELES, a municipal corporation, Defendant-Appellee.
No. 87-6074.
United States Court of Appeals,Ninth Circuit.
Feb. 13, 1990.

On Remand from the United States Supreme Court.
Before WALLACE, ALARCON and BEEZER, Circuit Judges.


1
The mandate of the United States Supreme Court certified on January 4, 1990 in Golden State Transit Corp. v. City of Los Angeles, --- U.S. ----, 110 S. Ct. 444, 107 L. Ed. 2d 420, reversed the judgment of this court.  Accordingly, we vacate our opinion at 857 F.2d 631 (9th Cir.1988), reverse the district court and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.